Claims 1-10 and 12-15 are pending in this application.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 indefinites because the claim recites the phrase “such as”. The phrase 
“such as” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. Correction is required.
	Claims 4-5 indefinite because the claims recite the term “AN”. It is unclear what is the term “AN” represents? The claimed specification does not provide any guidance. Clarification or correction is required.
Claim 6 indefinites because the claim recites the phrases “such as” and “less than 10% advantageously less than 5%”. The phrases “such as” and “less than 10% advantageously less than 5%”. render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. Correction is required.
Claims 8 and 10 indefinite because the claims recite the phrase “preferably”. The phrase 
“preferably” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP 2173.05(d). Correction is required.
Claims 2-3, 7, 9 and 12-15 are dependent upon a rejected based claim. Therefore, claims 2-3, 7. 9 and 12-15 are rejected as well.
Claim Rejections - 35 USC § 103
3	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Banerji et al. (WO 2006/061847 A1) in view of Fiorini et al. (KR 20200097250 A).
Banerji et al. (WO’ 847 A1) teaches a hair dyeing composition comprising 10% a dye of lawsonia inermis which is overlapped with the claimed percentage range and 15% a dye of indigofera tinctorial as claimed in claims 1 and 8 (see page 7, Example 1 and claims 1-2). 
The instant claims differ from the teaching of Banerji et al. (WO’ 847 A1) by reciting a dyeing composition comprising luteolin, apigenin and 2,3,4,6-tetrahydroxyacetophenone.
Fiorini et al. (KR’ 250 A) in analogous art of hair dyeing formulation, teaches a hair dyeing composition comprising aerial portion of Lausonia (lawsone) derived from enzymatic hydrolysis glycosylation in the amount of 10 to 60% by weight and 2,3,4,6-teterahydroxyacetophenone and wherein the extract also comprises luteolin, apigenin and para-coumaric acid as claimed in claims 1 and 2 (see claims 1 and 2), wherein the extract does not contain more than 2% by weight of protein as claimed in claim 3 (see claim 1) and wherein the extract (standardized dry extract) comprises 0.6 to 1.4% by weight of lawsone as claimed in claim 4 (see claim 3). Fiorini et al. (KR’ 250 A) also teaches a process for producing the dye composition as claimed in claims 6 and 7 (see claims 5 and 6).
Therefore, in view of the teaching of Fiorini et al. (KR’ 250 A) it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the dyeing composition of Banerji et al. (WO’ 847 A1) by incorporating the luteolin, apigenin and 2,3,4,6-tetrahydroxyacetophenone as taught by Fiorini et al. (KR’ 250 A) to arrive at the claimed invention. Such a modification would have been obvious based on the teaching of Fiorini et al. (KR’ 250 A) that refers to hair dyeing composition comprise luteolin, apigenin and 2,3,4,6-tetrahydroxyacetophenone and, thus the person of the ordinary skill in the art would expect that the use of luteolin, apigenin and 2,3,4,6-tetrahydroxyacetophenone as taught by Fiorini et al. (KR’ 250 A) would be similarly useful and applicable to the analogous hair dyeing composition taught by Banerji et al. (WO’ 847 A1), absent unexpected result.
With regards to claim 5, Fiorini et al. (KR’ 250 A) teaches a hair dyeing composition comprising luteolin content include 0.05 to 1.0% by weight, apigenin content includes 0.01 to 0.5% by weight and wherein the composition also comprises 2,3,4,6-tetrahydroxyacetophenone (see claims 1-4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of 2,3,4,6-tetrahydroxyacetophenone in the dyeing composition in order to get the maximum effective amount of this ingredient in the dyeing composition, and, thus, the person of the ordinary skill in the art would expect such a dyeing composition to have similar property to those claimed, absent unexpected result.
5	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Banerji et al. (WO 2006/061847 A1) in view of Fiorini et al. (KR 20200097250 A) and further in view of the Japanese Patent No. JP H0469324 A.
	The disclosures of Banerji et al. (WO’ 847 A1) and Fiorini et al. (KR’ 250 A) as shown above, do not teach or disclose a hair dyeing composition comprising chlorophyllin as claimed in claim 9.
	The Japanese Patent No. (JP H0469324 A) in analogous art of hair dyeing formulation, teaches a hair dyeing composition comprising plant extract containing chlorophyllin (see abstract).
Therefore, in view of the teaching of the Japanese Patent No. JP H0469324 A, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the dyeing compositions of Banerji et al. (WO’ 847 A1) and Fiorini et al. (KR’ 250 A) by incorporating the dyeing ingredient chlorophyllin as taught by the Japanese Patent No. JP H0469324 A to arrive at the claimed invention. Such a modification would have been obvious because the person of the ordinary skill in the art would expect that the use of chlorophyllin as taught by the Japanese Patent No. JP H0469324 A would be similarly useful and applicable to the analogous hair dyeing composition taught by Banerji et al. (WO’ 847 A1) and Fiorini et al. (KR’ 250 A) and would expect such a dyeing composition to have similar property to those claimed, absent unexpected result.
 6	Claims 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Banerji et al. (WO 2006/061847 A1) in view of Fiorini et al. (KR 20200097250 A) and further in view of Fiorini et al. (WO 2018162760 A1).
	The disclosures of Banerji et al. (WO’ 847 A1) and Fiorini et al. (KR’ 250 A) as described above, do not teach or disclose the limitations of claims 10 and 12-15.
	Fiorini et al. (WO’ 760 A1) in other analogous art of hair dyeing formulation, teaches a hair dyeing composition comprising coloring agents in particular derived from plants, microorganisms or microalgae (see page 18, lines 13-16) and cosmetically acceptable excipients in particular a viscosifying excipient include xanthan gum (texture and/or feel) agent as claimed in claims 10 and 15 (see page 23, lines 28-33, composition 1). Fiorini et al. (WO’ 760 A1) also teaches a method for dyeing hair comprising mixing a plant extract (powder) with water and applying the mixture to the hair for a beak time between 15 minutes and 3 hours before rinsing step which is overlapped with the claimed time as recited in claim 13 (see claims 23 and 24). The person of the ordinary skill in the art would expect that the dyeing composition may be applied to the human hair at a room temperature (20 OC) as claimed in claims 12 and 14.  
Therefore, in view of the teaching of Fiorini et al. (WO’ 760 A1) it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the dyeing hair method of Fiorini et al. (WO’ 760 A1) for applying the plant extract dyeing compositions of Banerji et al. (WO’ 847 A1) and Fiorini et al. (KR’ 250 A) to the hair, and, thus, the person of the ordinary skill in the art would expect such a method to have similar effect and similar property to those claimed, absent unexpected results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/            Primary Examiner, Art Unit 1761